Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on February 28, 2022. There are twenty-one claims pending and twenty claims under consideration. Claims 13-15 have been cancelled. Claim 16 has been withdrawn as claims directed to a non-elected invention. Claims 20-24 are new. This is the first action on the merits. The present invention relates to quinazoline derivatives, processes for their preparation, pharmaceutical compositions, and medical uses thereof, more particularly in the field of therapy. The means described in the application are suitable for modulating, more particularly agonising, Toll-Like-Receptors (TLRs), more particularly TLR8. The means described in the application are notably useful in the treatment or prevention of diseases or conditions, such as viral infections, immune or inflammatory disorders.
Election of Group II was made with traverse in the reply filed on February 28, 2022. The Examiner has reviewed Applicants argument regarding the restriction between the method claim of claim 16 and the method claim of claim 17. The Examiner is rejoining the two groups.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 6, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 18159583.6 application filed in the European Patent Office on March 1, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020 and March 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 1 is objected to because of the following informalities:  The claim is not consistent with proper Markush practice.  Examiner suggests the claim be rewritten in lines 2 and 3 to read, “…which stimulates or activates…” so as to be consistent with proper Markush practice.  No new matter permitted.  Appropriate correction required.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-12 and 16-24 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of formula (I) or a pharmaceutically acceptable salt or solvate thereof, does not reasonably provide enablement for any polymorphs within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of formula (I).  However, there is no working example of any polymorphs.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these polymorphs can be made and used for the stated purpose, or limit the claims accordingly.
	Morphological forms of the compound, or “polymorphs” are the ability of a substance to exist in two/more crystalline phases that have different arrangement and/or conformation of molecules in a crystal lattice.  
Screening of pharmaceuticals early on in drug discovery to find out all possible solid forms has significant connotations.  (Chawla et. al.; CRIPS 5(1); 2004; p. 9, col.2, para.1)  When designing formulations, it is imperative to know which crystal form of a drug is present at the various stages of a process.  “It may be possible that if one polymorph of an active pharmaceutical ingredient, or API, is responsible for activity, another form may be less active, inactive, toxic, or have some other properties of interest.” (Chawla et. al.; p. 9, col.2, para.3)  
Polymorphs can exhibit many types of differences in their physical properties such as a) packaging; b) thermodynamic; c) spectroscopic; d) kinetic; e) surface; and, f) mechanical properties.  (Chawla et. al.; See Table 1, p. 10)  These properties offer scientists the opportunity to manipulate bioavailability.  It is important to determine if there are phase transformations occurring during processing as well as what crystal form is present in the final drug product. (Newman et. al.; Drug Discovery Today 8(19); 2003; p. 898, col.2, Para.3).
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
This can clearly not be the case.  A contrasting example to this would be chloramphenicol palmitate (CAP).  CAP exists in a form A and B.  The metastable “form B” of CAP has an eight-fold higher bioactivity than “form A.”  Yet if “form B” is administered to humans, it can cause potentially fatal side effects. (Chawla et. al.; p. 9-10).  Also a variety of dosage forms are available for pharmaceutical products. (Newman et. al.; p. 899, col.2, Box 1) A polymorph can affect the key solid-state parameters.  For example, the drug substance in a tablet formulation will be significantly different than those for an oral suspension or inhalation product.  (Newman et. al.; p. 898, col.2, Para.1)
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
4) Scope of the claims.  The scope of the claims involves all of the thousands of compounds of the following formula: 

    PNG
    media_image1.png
    191
    263
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  quinazoline derivatives, processes for their preparation, pharmaceutical compositions, and medical uses thereof, more particularly in the field of therapy. The means described in the application are suitable for modulating, more particularly agonising, Toll-Like-Receptors (TLRs), more particularly TLR8. The means described in the application are notably useful in the treatment or prevention of diseases or conditions, such as viral infections, immune or inflammatory disorders.
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Gowan, et. al., WO 2012156498.
The prior art teaches the following compound as Example 50 on page 51:

    PNG
    media_image2.png
    152
    212
    media_image2.png
    Greyscale

This compound reads on a compound of formula (I) of the instant invention where R1 is a 3-(1-pentanol) group; R2 is a fluorine; and R3-R5 are H.
Claims 1, 2, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Gowan, et. al., WO 2012156498.
The prior art teaches the following compound as Example 48 on page 51:

    PNG
    media_image3.png
    154
    171
    media_image3.png
    Greyscale

This compound reads on a compound of formula (I) of the instant invention where R1 is a 3-(1-pentanol) group; R4 is a fluorine; and R2, R3 and R5 are H.
Examiner notes that other compounds in this reference also appear to read upon claim 1 of the instant invention. In particular see Examples 43, 44, 46, 47, 48, 50, 73, 75, 81, 82, 84, 86. No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berthel, et. al., WO 2006050843 in view of Graver Tank & Mfg. Co. v. The Linde Air Products Co., (USSC 1950) 339 US 695, 85 USPQ 328.  
The prior art teaches the following compound as Example 50 on page 51:

    PNG
    media_image4.png
    142
    168
    media_image4.png
    Greyscale

This compound reads on a compound of formula (I) of the instant invention where R1 is a 3-(1-hexanol) group; R2 is a fluorine; and R3-R5 are H. However this compound does not read on claims 7-9 solely due to the (S) versus (R) isomer of the amino group. 
The “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Relating this “obvious to try” rationale to the present application, the prior art species compounds differ only by the (S) isomer to the (R) isomer. There is only one point of stereoisomerism in the compound. Examiner notes the prior art compound presented here is identical to Compound #2 in claim 7, but for the (S) isomer to the (R) isomer position. One skilled in the art would understand that there are a finite number of possibilities when it comes to the stereoisomers of this compound. One skilled in the art would consider developing the (R) isomer as well as the (S) isomer. In order to do so they would simply amend the synthetic pathway to use a different starting material to obtain the opposite isomer by using the opposite isomer during the organic preparation. in order to obtain the correct stereoisomer. Several of the species compounds in this reference read on the instant invention but for the isomeric position. No new matter permitted. Appropriate correction is required. 
Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berthel, et. al., WO 2006050843 in view of Graver Tank & Mfg. Co. v. The Linde Air Products Co., (USSC 1950) 339 US 695, 85 USPQ 328.  
The prior art teaches the following compound:

    PNG
    media_image5.png
    259
    621
    media_image5.png
    Greyscale

This compound falls under a compound of formula (I) of the instant invention where R1 is a n-propanol group; R2, R3 and R5 are hydrogen; but for the R4 is a bromine atom, not a fluorine atom.
The court decision of Graver Tank teaches that the important factor in determining a test for equivalency in a prior art document is whether a person who is reasonably skilled in the art would recognize the equivalency in the compound or composition.  In Ex parte Wiseman (POBA 1953) 98 USPQ 277, a difluorinated compound was held unpatentable over the prior art dichloro compound on the basis of analogical reasoning.  A compound need not be an adjacent homolog or position isomer of a prior art compound in order to be susceptible to a rejection based on structural obviousness; the name used to designate the structural relationship between compounds is not controlling, it is the closeness of that relationship. In re Payne et al. (CCPA 1979) 606 F2d 303, 203 USPQ 245.  When chemical compounds have “very close” structural similarities and similar utilities, without more, a prima fade case of obviousness may be made. In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. 
Relating the information from Graver Tank to the Berthel et. al. publication, it would have been obvious for a person of ordinary skill in the art to attempt the same compound with a fluorine and replace the bromine group. The structures are so similar that one skilled in the art would expect that any differences would be inconsequential in the structure. For example, both elements fall within the same family in the periodic table of the chemical elements.  As atoms, both fluorine and bromine contain the same valence number, similar chemical properties and numerous chemical literature has suggested the attempted use of a bromine over a fluorine and vice versa is common practice.  Due to the numerous chemical property similarities of fluorine and bromine, this substitution would be attempted by anyone skilled in the art. No new matter permitted. Appropriate correction is required. 
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-12 and 16-24 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,916,575. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 8,916,575 embraces the instant claims . 
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the copending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Conclusion
	Claims 1-12 and 16-24 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699